491,¢/2?1!'0\/©2

RAYMOND KEITH WALLS
TDC No. 01828261
McConnell Unit
3001 S; Emily Dr.

Beeville, Texas 78102

15 March 2015

Mr. Abel Acosta, Clerk
Court of Criminal Appeals

Capitol Station
Austin, Texas 78711

Re£ wR481,484401 s wR-81,484{02

Dear Mr. Acosta,

Clerkr

Enclosed please find the eriginal copy of Applicant's
Objection to appointed Counseljs Motion to withdraw and

Brief in support.

Thank you for your time adn consideration in this

matter.

Sincerefy,
RAYMOND K; WALLS
files

cc; Other
enclosures

RECE\VED \M
couRT oF cR\wuNAL APPEALS

MAR 23 2015

Abe\ Acosta, Cl€"‘

wRITsE leaz,484¥01,e wR481,4s4¥02
DISTRIcT coURT Nos= cR-01624 & cR-01626

EXPARTE ` § IN THE 102th DIsTRIcT coURT
aAYMoND KEITH wALLs § 0F
APPLICANT § RED RrvE§€couNTY,TEXAs

APPLIcANT*s oaJEcTIoN To APR)INTED couNsEL*s
uoTIoN To wITHDRAW AND BRIEF IN suppoRT

To THE HoNoRABLE couRT or cRrMINAr APPEALS$
0n April 28/ 2014, Applicant filed his Pro Se App-
lication for writ of Habeas Corpus seeking Relief fron Final
conviction under Texas Code of Criminal Procedure Article
11;07» on Auguet 20, 2014, This Appeez heart eiae£ed the
District court and Defense counsel to make the following
findings$
The trial court shall make findings of fact as to
whether the enhancement paragraphs alleging a prior
conviction in McCurtain County, oklahoma Cause Number
CF-2003- 497 was final conviction*capable of enhancing
the applicable range of punishment. The trial court
shall make findings of fact as to whether the per-
formance of Applicant's trial attorney was deficient
and if so, whether counsel's deficient performance
prejudiced Applicant. The trial court shall also make
any other findings of fact and conclusion of law
that it deems relevant and appropriate to the dis-
position of Applicant' s claim for habeas corpus relief.
on september 13, 2014, the Honereble Bebby deekhart
appointed attorney Jason Horton to review Applicant]s filing

and provide legal research and analysis in response to the

Court of Criminal Appealsi August 20, 2014 Order;

APPLICANTWS GROUND ONE§ "Counsel was ineffective by
failing to object to the attestation for the "Out of State”
document was not accompanied by 'another certificate' that
the attesting officer had legal custody of the record."
CBJECTION TO COUNSEL'S RESPONSE.° Appl.fcant contend that
Mr; Horton, the appointed counselis Response admitted bits
and pieces as he correctly recognized Applicantis claims
that Kevin Mooreis certification blb NbT render the pen
pack self¥authenticating because the certification was not
accompanied an officials seal or a certification by a Public
officer indicating Mr; Moore had the officil capacity to
certify the pen pack and that Mr; Mooreis signature was
genuine; See, Texas Rule of Evidence 902(1)&(2). Although
the "top" of Mr; Mooreis certification page indicates a
seal was "attached”. This error made appointed counsel to
traveled to roe ned River cherry oierrier clerk*e effiee .
and reviewed the erhibiée erbhiéted et £riaz end ihis erhibit
voss nor certain the referereea reel er eeréifieerirn-by
a public officer indicating lr: loore had the official capacity
to certify the pen pack or that Hr: Hoore”s signature was
genuine; See, page 4 of appointed Counsel*s Motion to withdraw
and Brief in support.

Applicantis Original Memorandum clearly reveals that
28 U:S;¢;h: sec: *1738*, State and Territorial Statutes
and Judicial-Proceedings} Full Faith and Credit; The acts
of the Legislature of any State, Territory‘ or possession
of the United States, or copies thereof, shall be authenticated

izi

 

by affixing, the seal of such state, Territory.or possession
thereto; The record and dudicial proceedings of any court
of any such State, Territory or Possession or copies thereof,
shall be proved or admitted in other court within the United
State and its Territories and Possession by the attestation
of the clerk and seal of the court annexed, if a seal exists,
together with a certificate of a judge of the court that
the said attestation is in proper form; Such acts, record
and judicial proceedings or copies thereof, so authenticated
shall have the same full, faith and credit in every court
within the United States and its Territories and Possessions
as they have by law or usage in the courts of suchState,
Territory or possession from which they are taken; See,
original memorandum at page '6'; In other word, the
trial never had jurisdiction to receive such evidence. See,
Ragland vs Cone, Ten;Civ; App; 188 S:W; 2d. 1098, no write
Mr; Horton is reliance on the "fingerprint" match
to authenticate the entire penitentiary package, is misplaced:
The fingerprint meteh geee te the "seeeea eeeegerg er preef",
proving the defendant is the person previously be convicted,
and fails to prove that the document in the pen pack are
what ¢he s¢a¢e egger¢e them fe bee see, cole we s¢aee, 484
s;w; 2d; i79, 784 (Tex;crim: App; 1972)¢ The fingerprint
are used as a means of insuring that the person on trial
is the same one to whom the package refers; in the absence
of any other proof that the document in the package are

what the State claims, evidence of a valid and final conviction;

.;3;

Trial Counsel did object to the introduction of the
pen pack "on the basis of hearsay and lack of predicates"".
(4 RR 11)} Counsel :;g~not "specific" in his objection as
required by law#

While Appointed Counsel reliance on "Reed va State”
211 S$Wa 2d; 583; In §e£d, the court concluded that language
not similar to the above¥referenced certification but perhaps
as that Appellant argned that the copies ef the judgment
era sentence were ieearieeibie beeeeee, eitheegh they were
eertifiea bythe eeeteaier er reeera et the rbcdro, they
laid yet refieet a eeperete eertifieetier by the nietriet
eierk er the erigieez eervietieg ebert ir bailee ceirty:

Applicantis claim is total different from 533§ as
-neak w; stete- 153 s:w: 3dr 649 given the ebert e clear
pictnre of applicant}s claim; The document were not properly
authenticated and should not have been admitted. See¢ §§n£'
supraj Because the applicant find the peh pack should have
been admitted and proof of a prior conviction for a reportable
offense is an essential element of failing to register in
violation of article 62:02, Tex; Code Crimi As the peniten¥
tiary pen pack was the only evidence the State relied upon
to prone applicant was previously convicted of a reportable
offense The improper admission affected applicantis substan-
tial rights; 3 Tex; R; App; P; 44;2(b); See/ £én£, supra
at pge 654: cfc king tr stete, 953 s;w: 2d: 266, 271 freer

crim: App: 1997);

The record does not contain a certificate from a "Judge”
in the County where the prison is located or from a Clerk
of a court in that County; There is no "signature" nor "seal"
by the "Secretary State of Oklahoma". there is nothing to
indicate that the proper were were received from the legal
custodian of the record in Oklahoma; The Oklahomais pen
pack were improperly considered by the Court in assessing
Applicant*s punishment. The "form" does not even have Applicant's

name in it at all; See, Carpenter v; State, 781 S;W; 2d;

 

707.

Regardless or not if the Trial Counsel objected to
the "hearsay or Predicates”: The trial court committed reversible
error in admitting into evidence a "pen package" from the
State of okalhoma reflecting Applicantis prior conviction
for Burglary and attempt Burglary, since there was certificate
by a judge of the court of record in which the record was
kept certifying that attesting officer had legal custody
of the asserted writting and there was no certificate from `
"secretary of State of Oklahoma" or any other appropriate
official certifying as to attesting officeris position and
to the fact that he had custody of the document as asserted

in` his eertificete; carter v.' state, 571 s.~w.‘ 2d. 308.~

See, Original writ with attachment;

APPLIcANTWs eaoUND Twoe vcounsel was ineffective
for failing to object to the trial court admitting_into
evidence a pen package not properly authenicated under Rule
902 of the Texas Rules of Evidence

See, Objection to Counsells Response Ground 0ne.

APPLICANTVS GRouND THREE_YApp1icant asserts tjhat
counsel's failure to discover that one prior conviction
could not be used for enhancement;;

OBJECTION TO COUNSELWS RESPONSE; Applicant claims
that McCurtain bounty, oklahoma cause Number CF-2003-497,
could not be used for enhancement because Applicant was
on Probation for that offense at the time he committed the
instant offense; Applicantla Oklahoma pen pack reflects
that on April 16, 2004, Applicant received 23 years imprison-
ment in cF12003¥497, "wi£h e11 exeept £he first right (é)
years suspended under the custody and control of" the Oklahoma
Department of correction:

In Texas, a prior felony conviction can be used for
enhancement if the State shows that the defendant has previously
been finally convicted of a felony other_than a state jail
felony; See, Tex; Penal Code Ann; § 12;42; While Mr;HOrton
is reliance on "Louisiana conviction" where [State] proved
Louisiena cenviééle£w£§ final under [Ledleie£ 1aw1 could

be used for enhancement in [Teras]; Applicant‘s case is

. just the opposite, the [Teras dourt] never proved bklahoma“s

piiei eeavieé!ea wee a fleez ee£éleé!e£ enaei okzeheie zew»
eeaza be deed ref ehheééeiee£ 15 treie§]: see; sk111ei
ve s£e£e, 890 s:w: res 339, 383 rre§: ipp; iiéiié 1993,

pete re*f)

APPLICANTWS GRoUND FoURZ "Applicant was denied the
effective assistance of counsel on direct appeal, in violation
of Anders v.California;;;_when cousnel, in failing to raise
the claims which applicant now seeking to raise, was permitted
to withdraw after a non-advocatory brief;"

countries To counsrL‘s nssponss?

applicantis current grounds for review are
supported by Texas precedent; Therefore, Applicantls appellate
counsel was ineffective for failing to raise Applicant”s
current claims on direct appeal;

APPLchNT*s GRoUND FlvE$ "The Applicent is entitled
to an evidentiary Hearing on these issues:"

onuscrlou To coUNsEL*s REsPoNsE!

There are controverted, previously unresolved facfs
which are material to the legality of Applicant“s confine-
ment;" Tex;Code of Criminal Proc § 11;07(d);

PRAYER

FoR THE REAsoNs sET FoRTH ABovE, the undersigned respectfully

requests that he be granted a remandéd and reverse:

Respectfully Submitted,

wm

KEITH'wALLs
01833261 v y
William G; McConnell Unit
3001 S;'Emily Dr:
Beeville, Texas 78102

  

CERTIFICATE OF SERVICEv
I hereby certify that a ttrue and correct copy of the
above and foregoing has been forwarded to the following
listed persons this [z; day of [ybzkzq l , 2015,
addressed as followingt
Mr. Val Varley 4 . _`_ .
Red Ri!€§ Eounty pistrict Attorney

400 N; Walnut Street
Clarksville, Texas 75426

gann/nn /¢{ UQ//»S

RA WoNE K.~ wALLs